DETAILED ACTION
Claims 1-18 are pending.
Claims 1-6 and 8-18 have been withdrawn and have not been examined in full.
Claim 7 has been examined in full.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amended claims 1-6 and 18 are now directed to an invention that is independent or distinct from the invention originally elected for the following reasons:
Recall from the restriction requirement mailed on October 14, 2021, that elected invention I includes the instruction set configurator configuring the instruction set differently according to whether a non-interleaving block group exists among target memory blocks (see the last paragraph of original claim 1).  This language has been entirely deleted from claim 1 and new limitations corresponding to non-elected invention II have been added.  That is, in place of different instruction set configurations depending on the existence of a non-interleaving block are sequentially-generated and sequentially-executed first instructions related to a first program operation for a first die, second instructions related to a second program operation for a second die, and third instructions related to a third program operation for the first die.  These three sequential operations correspond to the transmission of first partial data, transmission of second data, and transmission of second partial data, respectively, of invention II in claim 8.  As such, invention I is no longer being claimed in claims 1-6 and 18 and a non-elected invention is now being solely pursued in these claims.
The examiner notes that claim 7 does reasonably set forth configuring an instruction set differently when the non-interleaving block group does not exist (by configuring first and second sets of instructions corresponding to first and second interleaving block groups).  As such, claim 7 still encompasses invention I and, therefore, it is not withdrawn.  Also of note is that, while claim 3 does configure the second instructions for an interleaving block group, this falls short of claiming that a configurator configures the instruction set differently based on existence of a non-interleaving block group.  In claim 3, the non-interleaving block group still exists, and there has still only been one instruction set configured with no recitation of configuring a different instruction set.  As such, claim 3 is still not directed to invention I and is withdrawn.
Accordingly, claims 1-6 and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b).  Claim 7 has been examined, where claim 7 includes all limitations of claim 1.
The examiner recommends either combining the language of claims 1 and 7 into a single claim, or re-inserting at least the language from the last paragraph of original claim 1 into current claim 1 (and making any necessary adjustments to mesh with current claim 1).

Specification
The amended title is objected to because of the following minor informalities:
Please delete --AND MEMORY SYSTEM INCLUDING THE SAME--.  This generally does not add anything to the title at this point.  Alternatively, applicant could amend to --MEMORY CONTROLLER AND MEMORY SYSTEM FOR…--.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The clean substitute specification submitted on May 20, 2022, is objected to because of the following minor informalities:
In paragraph [0055], 3rd to last line, delete “1”.  Applicant indicated this deletion in this response, but did not actually make the amendment in the specification.
In paragraph [0055], the examiner recommends either inserting a comma before “super BLK1” in the 2nd to last line, or inserting parentheses around “super BLK1” in the 2nd to last line, for improved readability.
Appropriate correction is required.

Drawings
All replacement FIGs are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), despite the drawings appearing black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  Applicant may perform the following process to correct the color content:

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck “Print in grayscale (black and white)”;
5.	Uncheck “Save ink/toner”;
6.	Click “Advanced”;
7.	Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process (for instance, where text becomes harder to read, please change the font appropriately).
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.  If applicant is unable to perform the above conversion, the examiner would be willing to perform the conversion and email the resulting pdf file to applicant for formal filing, provided an Authorization for Internet Communications (PTO/SB/439) is on record (see MPEP 502.03).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 1 (as part of claim 7), applicant claims “the second instructions to include delay information in response to the hold information”.  The examiner has been unable to find original support for such a feature.  The word “hold” only appears three times in the original specification (in paragraphs [0088] and [00124]), where it appears to be explained that hold information in a first instruction set will prevent a second instruction set from accessing the die associated with the hold until the first instruction set completes.  As the examiner understands the example of FIG.12, all of instructions 1-1 through 6 are part of a first instruction set.  The hold in instruction 2 would only delay a second instruction set (not shown in FIG.12) from accessing die 1 until the first instruction set completes (e.g. see claim 6, which seems to correctly capture this idea).  However, applicant is claiming that the delay relates to the second instructions, which the examiner believes correspond to other instructions in the same first instruction set, e.g. instructions 3-1, 3-2, 3-3, and 4, based on the overall invention claimed in claim 1.  As such, applicant appears to have added new matter, or at the very least has not explained how the hold information causes the second instructions to include delay information.  In fact, the delay appears to exist in FIGs.11-12, where the hold only appears in FIG.12.  Thus, these drawings suggest that the delay is not dependent on the hold, but instead appears regardless of hold existence.  If applicant disagrees, applicant is asked to direct the examiner to clear support in the original specification/drawings and provide any necessary explanation.
Claims 2-7 and 18 are rejected due to their dependence on a claim lacking adequate written description.

Allowable Subject Matter
Claim 7 is allowed over the prior art.  Note that, by claim 7, the examiner means the combination of claims 1 and 7 and, thus, claim 7 must be rewritten in independent form.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, that, “when the super block includes a non-interleaving block group, the memory interface generates the first instructions to include hold information, the second instructions to include delay information in response to the hold information, and the third instructions to include interrupt information which initiates the interrupt when the instruction set is being executed.”
Please note that any amendment to claim 1, e.g. to address the 112(a) rejection, may affect allowability of claim 7.

Response to Arguments
On pages 15-16 of applicant’s response, applicant argues that the second instruction includes the delay information when the first instruction includes the hold information.
Based on the 112(a) rejection above, the examiner does not see the tie between including the delay and the first instruction including the hold.  Comparing FIGs.11-12, the delay in the second instructions (e.g. in instruction 4) exists whether or not the HOLD information is present (note that the HOLD is not present in FIG.11, but is present in FIG.12).  Therefore, it appears the delay appears regardless of the hold, not because of it.  The examiner will need a more clear explanation and showing of support to withdraw the 112(a) rejection.

Applicant argues, on pages 16-17 of the response, that Parker and Ko do not teach the last paragraph of claim 1.
The examiner agrees and all prior art rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183